Appeal from an order of the Supreme Court, Onondaga County (Donald A. Greenwood, J.), entered September 22, 2011 in a personal injury action. The order denied the motion of defendant to strike plaintiff s note of issue and certificate of readiness.
It is hereby ordered that the order so appealed from is unanimously reversed on the law without costs, the motion is granted and the note of issue and certificate of readiness are vacated.
Same memorandum as in Donald v Ahern (96 AD3d 1608 [2012]). Present — Scudder, P.J., Centra, Fahey, Peradotto and Sconiers, JJ.